DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
Regarding “primary cooling element”, claim 7 refers to the “primary cooling element” in terms of what it does (i.e. functionally) rather than what it is.  Further, “primary cooling element” contains a generic placeholder “element” in combination with functional language “primary cooling”, which is understood in the same manner as “means for primary cooling”, since “element” is an equivalent generic placeholder to “means”.   The “heat exchanger” that Applicant refers to, is a separate element that does not further define the structure of “primary cooling element”.  Accordingly, Examiner maintains that “primary cooling element” invokes 112(f) and repeats the interpretation below.  
Regarding “condensate application module”, claim 7 continues to refer to “condensate application module” in terms of what it does (i.e. functionally).  Further, “condensate application module” contains a generic placeholder “module” in combination with functional language “condensate application”, which is understood in the same manner as “means for condensate application”, since “module” is an equivalent generic placeholder to “means”.  Positioning the “condensate application module”, as Applicant argues with respect to the amended claim, does not define what the structure of the “condensate application module” is.  Accordingly, Examiner maintains that “condensate application module” invokes 112(f) and repeats the interpretation below.  

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant has amended the claims to create a new combination of limitations, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “primary cooling element” and “condensate application module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “primary cooling element”, it is interpreted as in paragraphs 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 7-10, 13, 14, 16, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabon (US 2014/0069134: previously cited) in view of Tien (US 6,338,256).
Regarding claim 7, Grabon discloses a system for pre-cooling a warm airflow, the system comprising: 
- a cooling system that has a primary cooling element (see at least Figure 1, cooling coils #16; paragraph [0014]: the cooling coils are part of a system), wherein, in operation, the primary cooling element generates a condensate (see at least paragraph [0015]); 
- a heat exchanger positioned upstream from the primary cooling element in the warm airflow (see at least Figure 1, heat exchanger #12 positioned upstream of cooling coils #16 in hot/humid air in inlet duct #10), wherein the heat exchanger has a wet side and a dry side (see at least wet side at return duct #20; dry side at inlet duct #10), and wherein, in operation, warm air passes through the dry side (see at least paragraphs [0014]; [0017]); and 
- a condensate application module, wherein, in operation, the condensate application module applies the condensate to the wet side of the heat exchanger (see at least Figure 1, sprayer #44; paragraph [0015]: the condensate is applied at least through entrainment of the condensate in the pumped airflow), wherein, in operation, the condensate is pumped through the heat exchanger and the warm airflow is pre-cooled by a transfer of heat from the warm airflow to the condensate in the wet side of the heat exchanger, thereby vaporizing the condensate (see at least paragraphs [0015]-[0017]: the condensate is pumped through the heat exchanger at least via the entrainment in the airflow pumped by the fan(s)).
Grabon does not disclose a condensate application module positioned within the wet side of the heat exchanger.
Tien teaches another system for pre-cooling including a condensate application module positioned within the wet side of a heat exchanger (see at least water cooling unit #22), wherein, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the condensate application module of Grabon positioned within the wet side of the heat exchanger, as taught by Tien, to improve the system of Grabon by allowing for more uniform precooling and cooling, thus improving performance and reducing energy requirements (see at least Tien column 1, lines 54-65).  
Regarding claim 8, Grabon further discloses wherein the primary cooling element is an evaporator (see at least paragraph [0014]: the cooling coils in a conventional air conditioning are an evaporator).
Regarding claim 9, Grabon further discloses wherein the condensate application module includes a pump that is fluidically coupled to a condensate reservoir in which the condensate collects (see at least Figure 1, pump #42 and pan #40), and wherein, in operation, the pump applies the condensate to the wet side of the heat exchanger (see at least paragraph [0015]).
Regarding claim 10, Grabon further discloses further comprising a condensate fan to generate a condensate airflow to propel the condensate through the wet side of the heat exchanger (see at least Figure 1, fan #32).
Regarding claim 13, Grabon as modified by Tien, above, to include the condensate application module positioned within the wet side of the heat exchanger further discloses wherein the condensate application module utilizes gravity to transport condensate to the wet side of the heat exchanger (see at least Tien column 2, line 59 through column 3, line 14 and column 1, lines 54-65).  
Regarding claim 14, Grabon further discloses wherein the wet side of the heat exchanger includes one or more wet side channels (see at least paragraphs [0014]-[0015]).
Regarding claim 16, Grabon further discloses further comprising a condensate fan to generate a condensate airflow to propel evaporated condensate through the wet side of the heat exchanger (see at least Figure 1, fan #32).
Regarding claim 17, Grabon further discloses further comprising a condensate reservoir (see at least Figure 1, pan #40), wherein the condensate reservoir collects the condensate generated by the primary cooling element (see at least paragraph [0015]).
Regarding claim 18, Grabon further discloses further comprising a water supply (see at least Figure 1, pan #40), wherein water is provided by the water supply to the condensate application module (see at least paragraph [0015]).
Regarding claim 21, Grabon further discloses wherein the wet side channels further comprise interior surfaces (Examiner notes that this feature is inherent to channels).  
Grabon as modified by Tien, above, to include the condensate application module positioned within the wet side of the heat exchanger further discloses and applying condensate to the wet side of the heat exchanger includes applying at least some of the condensate to at least a portion of the interior surfaces (see at least Tien column 2, line 59 through column 3, line 14 and column 1, lines 54-65).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabon in view of Tien as applied to claim 14 above, and further in view of Moon et al. (US 2002/0029578: previously cited).
Regarding claim 15, Grabon in view of Tien does not disclose further comprising a hydrophilic coating applied to at least a portion of at least one of the wet side channels.
Moon et al. teaches another heat exchanger receiving condensate further comprising a hydrophilic coating applied to at least a portion of at least one of the wet side channels (see at least paragraph [0038]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Grabon in view of Tien with further comprising a hydrophilic coating applied to at least a portion of at least one of the wet side channels, as taught by Moon et al., to improve the system of Grabon in view of Tien by allowing for even distribution of condensate on the passage(s) rather than drops, thus allowing for improved evaporation of unevaporated condensate (see at least Moon et al. paragraph [0038]).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabon as applied to claim 14 above, and further in view of Gay (US 2,152,251: previously cited).
Regarding claim 22, Grabon further discloses wherein the condensate application module comprises a spraying nozzle (see at least paragraph [0015]).
Grabon in view of Tien does not disclose and wherein applying the condensate to the wet side of the heat exchanger comprises spraying the condensate into the wet side channels using the spraying nozzle.
Gay teaches another heat exchanger having condensate application wherein applying the condensate to the wet side of the heat exchanger comprises spraying the condensate into the wet side channels using the spraying nozzle (see at least page 3, column 1, lines 28-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention provide the system of Grabon in view of Tien with and wherein applying the condensate to the wet side of the heat exchanger comprises spraying the condensate into the wet side channels using the spraying nozzle, as taught by Gay, to improve the system of Grabon in view of Tien by maximizing the surface area providing rapid heat .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763